 

Exhibit 10.11

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of the 16th
day of March, 2015, is executed by BR PARK & KINGSTON CHARLOTTE, LLC, a Delaware
limited liability company (“Borrower”), to and for the benefit of CBRE
MULTIFAMILY CAPITAL, INC., a Delaware corporation (“Lender”).

 

RECITALS:

 

A.           Borrower is the owner of the real property more particularly
described on Exhibit A attached hereto and made a part hereof (the “Mortgaged
Property”).

 

B.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), Lender is making a loan to Borrower in the original principal
amount of Fifteen Million Two Hundred Fifty Thousand and 00/100
Dollars ($15,250,000.00) (the “Mortgage Loan”), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to the order of Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”).

 

C.           The Mortgage Loan is evidenced by the Note issued pursuant to the
Loan Agreement and is secured by, among other things, the Security Instrument
and the Loan Agreement.

 

D.           As a condition to the making of the Mortgage Loan to Borrower,
Lender requires Borrower to deliver this Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

 

1.           Recitals.

 

The recitals set forth above are true and correct and are hereby incorporated by
reference.

 

2.           Defined Terms.

 

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 1
© 2014 Fannie Mae


 

 

“Environmental Inspections” means the Prior Environmental Reports and all other
past, current or future environmental inspections, reports, tests,
investigations, studies, audits, reviews or other analyses (including those
related to Significant Mold) related to or concerning the Mortgaged Property.

 

“Environmental Laws” means (a) all present and future federal, state, and local
laws, ordinances, regulations, standards, rules, policies, and other
governmental requirements, administrative rulings, court judgments, and decrees,
and all amendments thereto, relating to pollution or protection of human health,
wildlife, wetlands, natural resources or the environment (including ambient air,
surface water, ground water, land surface, or subsurface strata) including such
laws governing or regulating the use, generation, storage, removal, remediation,
recovery, treatment, handling, transport, disposal, control, release, discharge
of, or exposure to, Hazardous Materials. Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601,
et seq., the Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et
seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the Safe Drinking
Water Act, 42 U.S.C. Section 300f, et seq., the Occupational Safety and Health
Act, 29 U.S.C. Chapter 15, et seq., the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701, et seq., the Federal Insecticide, Fungicide, and Rodenticide Act,
7 U.S.C. Section 136, et seq., and the River and Harbors Appropriation Act, 33
U.S.C. Section 403, et seq., and their state and local analogs, as any such
statutes may be amended, restated, modified, or supplemented from time to time,
and (b) all voluntary cleanup programs and/or brownfields programs under
federal, state or local law, as may be amended, restated, modified, or
supplemented from time to time.

 

“Environmental Permit” means any permit, license, agreement (including any
agreement or undertaking pursuant to a voluntary cleanup program and/or a
brownfields program) or other authorization issued under any Environmental Law
with respect to any activities or businesses conducted on or in relation to the
Mortgaged Property.

 

“Existing Contamination” means any current, past or future contamination of,
pollution of or impact to the groundwater, surface water, soil or any other
media on, under or about, or the indoor or outdoor air of, the Mortgaged
Property arising from, caused by, in connection with or otherwise related to in
any manner to any REC or other condition described in any of the Prior
Environmental Reports, whether originating on or from the Mortgaged Property or
from a location other than the Mortgaged Property.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 2
© 2014 Fannie Mae


 

 

“Hazardous Materials” means any substance, chemical, material or waste now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant”
within the meaning of or regulated or addressed under any Environmental Law.
Without limiting the generality of the foregoing, Hazardous Materials includes:
Significant Mold; petroleum and petroleum products and compounds containing them
or derived from them, including natural gas, gasoline, diesel fuel, oil and
other fuels and petroleum products or fractions thereof; radon; carcinogenic
materials; explosives; flammable materials; infectious materials; corrosive
materials; mutagenic materials; radioactive materials; polychlorinated biphenyls
(PCBs) and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; pipelines constructed for the purpose of transporting Hazardous
Materials, whether empty or containing any substance; any substance the presence
of which on, under or about the Mortgaged Property is regulated or prohibited by
any Governmental Authority; any substance that is designated, classified or
regulated pursuant to any Environmental Law; and any medical products or
devices, including those materials defined as “medical waste” or “biological
waste” under relevant statutes or regulations pertaining to any Environmental
Law.

 

“Indemnitees” means, collectively:

 

(a)          Lender;

 

(b)          any prior owner or holder of the Note;

 

(c)          the Loan Servicer;

 

(d)          any prior Loan Servicer;

 

(e)          the officers, directors, shareholders, partners, managers, members,
employees and trustees of any of the foregoing; and

 

(f)          the heirs, legal representatives, successors and assigns of each of
the foregoing.

 

“NCDENR” means the North Carolina Department of Environment and Natural
Resources, and any successor thereto or replacement thereof.

 

“O&M Plan” means a written plan, document, or agreement containing ongoing
operating, maintenance, or monitoring actions for the Mortgaged Property or
Improvements thereon.

 

“Prior Environmental Reports” means, individually and collectively, the
following:

 

“2012 Geoscience Phase I ESA” means the Phase I Environmental Site Assessment,
Park and Kingston Site, Charlotte, North Carolina, prepared by Geoscience Group,
Inc. for Park Kingston Investors, LLC, dated June 22, 2012.

 

“2012 SMP” means the Soil Management Plan, Park and Kingston Site, Charlotte,
North Carolina, prepared by Geoscience Group, Inc. for Park Kingston Investors,
LLC c/o Merrifield Patrick Vermillion, dated October 12, 2012.

 

“2012 VMP” means the Vapor Mitigation Plan, Park and Kingston Site, Charlotte,
North Carolina, prepared by Geoscience Group, Inc. for Park Kingston Investors,
LLC c/o Merrifield Patrick Vermillion, dated December 12, 2012.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 3
© 2014 Fannie Mae


 

 

“2013 Brownfields Notice” means the Notice of Brownfields Property, Park
Kingston Investors LLC Site, Charlotte, North Carolina, prepared by NCDENR,
dated July 2, 2013.

 

“2013 Geoscience Phase I ESA” means the Phase I Environmental Site Assessment,
127 West Park Avenue Site, Charlotte, North Carolina, prepared by Geoscience
Group, Inc. for Park Kingston Investors, dated November 21, 2013.

 

“2014 Geoscience Phase I ESA” means the Phase I Environmental Site Assessment,
1611 South Tryon Street, Charlotte, North Carolina, prepared by Geoscience
Group, Inc. for MPV Properties, dated July 25, 2014.

 

“2015 Blackstone Phase I Lender ESA” means the Phase I Environmental Site
Assessment, Park & Kingston Apartments, 125 West Park Avenue, Charlotte,
Mecklenburg County, North Carolina 28203, prepared by Blackstone Consulting LLC
for Lender, dated February 13, 2015.

 

“2015 Blackstone Phase I Borrower ESA” means the Phase I Environmental Site
Assessment, Park & Kingston Apartments, 125 West Park Avenue, Charlotte,
Mecklenburg County, North Carolina 28203, prepared by Blackstone Consulting LLC
for Borrower, dated February 13, 2015.

 

“Prohibited Activities or Conditions” means any of the following:

 

(a)          the presence (except as reported as Existing Contamination in the
Prior Environmental Reports), use, generation, release, treatment, processing,
storage, handling or disposal of any Hazardous Materials on, about or under the
Mortgaged Property or any other property owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent
to the Mortgaged Property or which impacts the Mortgaged Property;

 

(b)          the transportation of any Hazardous Materials to, from or across
the Mortgaged Property;

 

(c)          any Remedial Work at, about or under the Mortgaged Property that
has not been fully conducted in accordance with an O&M Plan approved in writing
by Lender;

 

(d)          any activity on the Mortgaged Property that requires an
Environmental Permit or other written authorization under Environmental Laws
without Lender’s prior written consent;

 

(e)          any occurrence or condition on the Mortgaged Property or any other
property owned, leased or otherwise controlled by Borrower, Guarantor, Key
Principal or any Borrower Affiliate that is adjacent to the Mortgaged Property,
which occurrence or condition is or is expected to be in violation of or
noncompliance with Environmental Laws, or in violation of or noncompliance with
the terms of any Environmental Permit; or

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 4
© 2014 Fannie Mae


 

 

(f)          any activities on the Mortgaged Property that directly or
indirectly result in other property (whether adjacent to the Mortgaged Property
or otherwise) being contaminated with Hazardous Materials or which causes such
other property to be in violation of or noncompliance with Environmental Laws.

 

Provided, however, excluded from this definition shall be the safe and lawful
use and storage of:

 

(1)         pre-packaged supplies, cleaning materials and petroleum products in
such quantities and types as are customarily used for residential purposes and
in the operation and maintenance of comparable multifamily properties so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Environmental Laws;

 

(2)         cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use in such quantities and types as are
customarily found in comparable multifamily properties and which are used by
tenants and occupants of residential dwelling units in the Mortgaged Property;

 

(3)         petroleum products used in the operation and maintenance of motor
vehicles from time to time located on the Mortgaged Property’s parking areas, in
such quantities and types as are customarily used in the operation and
maintenance of comparable multifamily properties and so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Environmental Laws;

 

(4)         petroleum products stored in above-ground and underground storage
tanks, so long as the existence of such above-ground and underground storage
tanks has been previously disclosed by Borrower to Lender in writing and any
such tank complies with and at all times continues to comply with all
requirements of Environmental Laws; and

 

(5)         natural gas when transported and used for residential purposes in
combustion appliances.

 

“REC” means any Recognized Environmental Condition as that term is defined and
used in any of the Prior Environmental Reports, including without limitation all
Controlled Recognized Environmental Conditions (and Controlled RECs) referenced
therein.

 

“Remedial Work” means any investigation, site monitoring, containment,
abatement, clean-up, removal, restoration or other remedial work in connection
with the Existing Contamination, any Significant Mold, any Environmental Laws or
any order of or agreement with any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property, or the use, operation or improvement
of the Mortgaged Property under any Environmental Law or as recommended in
writing by an environmental professional, certified industrial hygienist or
person with similar qualifications with respect to Significant Mold.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 5
© 2014 Fannie Mae


 

 

“Significant Mold” means any mold, fungus, bacterial, viral, or microbial matter
or pathogenic organisms at, in or about the Mortgaged Property of a type or
quantity that:

 

(a)          results in, or should reasonably result in, Remedial Work or a
significant risk to human health or the environment as determined by a written
analysis prepared by an environmental professional, certified industrial
hygienist or person with similar qualifications reasonably acceptable to Lender;

 

(b)          is required or recommended to be addressed pursuant to
Environmental Law, or written recommendation of an environmental professional,
certified industrial hygienist or person with similar qualifications; or

 

(c)          would materially and negatively impact the value of the Mortgaged
Property.

 

3.           Environmental Representations and Warranties.

 

Borrower represents and warrants to Lender that as of the Effective Date, except
as previously disclosed by Borrower to Lender in writing or as set forth in any
Environmental Inspection performed with respect to the origination of the
Mortgage Loan dated prior to the Effective Date:

 

(a)          neither Borrower nor any Borrower Affiliates are in possession of
any Environmental Inspections (or any environmental inspections of any other
property owned, leased or otherwise controlled by Borrower or Borrower Affiliate
that is adjacent to the Mortgaged Property) that have not been provided to
Lender, nor have any Environmental Inspections (or any environmental inspections
of any other property owned, leased or otherwise controlled by Borrower or
Borrower Affiliate that is adjacent to the Mortgaged Property) been conducted by
or on behalf of Borrower that have not been provided to Lender;

 

(b)          Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions other than Prohibited Activities or
Conditions that are the subject of an O&M Plan approved in writing by Lender;

 

(c)          Guarantor has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions with respect to the Mortgaged Property or
any adjacent property owned by Borrower, Guarantor, Key Principal or any
Borrower Affiliate;

 

(d)          to Borrower’s knowledge, no Prohibited Activities or Conditions
exist or have existed on the Mortgaged Property or on any adjacent property
owned, leased or otherwise controlled by Borrower, Guarantor, Key Principal or
any Borrower Affiliate;

 

(e)          the Mortgaged Property does not now contain any above-ground or
underground storage tanks, and, to Borrower’s knowledge, the Mortgaged Property
has not contained any above-ground or underground storage tanks in the past. If
there is or was any storage tank located on the Mortgaged Property which has
been previously disclosed by Borrower to Lender in writing or in any
Environmental Inspection, that tank complies with, or has been removed in
accordance with, all requirements of Environmental Laws;

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 6
© 2014 Fannie Mae


 

 

(f)          Borrower has complied with all Environmental Laws, including all
requirements for notification regarding the presence of or any releases of
Hazardous Materials. Without limiting the generality of the foregoing, Borrower
has obtained all Environmental Permits required for the operation of the
Mortgaged Property in accordance with Environmental Laws now in effect, Borrower
has disclosed all such Environmental Permits to Lender, and all such
Environmental Permits are in full force and effect;

 

(g)          to Borrower’s knowledge, no event has occurred with respect to the
Mortgaged Property that constitutes, or with the passing of time or the giving
of notice would constitute, noncompliance with the terms of any Environmental
Permit;

 

(h)          there are no actions, suits, claims, orders, proceedings pending
or, to Borrower’s knowledge, threatened that involve the Mortgaged Property and
allege, arise out of or relate to any Prohibited Activity or Condition;

 

(i)          Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property owned, leased or otherwise controlled by Borrower,
Guarantor, Key Principal or any Borrower Affiliate that is adjacent to the
Mortgaged Property, and Borrower has no responsibility for or liability in
connection with the current, past or threatened presence or release of any
Hazardous Materials at, on, to or about the Mortgaged Property, including
without limitation in connection with the Existing Contamination, and the
Existing Contamination has not, and will not, affect any current or future uses
of or operations on the Mortgaged Property;

 

(j)          Borrower has complied with all deed restrictions, land use
limitations and all other requirements and controls applicable to the Mortgaged
Property, including without limitation the requirements of the 2013 Brownfields
Notice;

 

(k)          Borrower has fully and completely implemented and satisfied (i) all
of the recommendations set forth in the 2015 Blackstone Phase I Borrower ESA,
including without limitation recommended actions related to the investigation,
remediation or excavation of the Existing Contamination, (ii) recommendations
related to the installation, implementation and maintenance of vapor intrusion
mitigation measures on, in or at the Mortgaged Property set forth in the 2012
VMP and (iii) recommendations regarding soil management measures set forth in
the 2012 SMP, and has fully and completely complied with all orders, directives
and recommendations of the NCDENR, including without limitation the requirements
of the 2013 Brownfields Notice, and/or any other federal, state or local
government agency, department, unit or authority related to the current, past or
threatened presence or release of Hazardous Materials on, about or to the
Mortgaged Property; and

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 7
© 2014 Fannie Mae


 

 

(l)          with respect to the Mortgaged Property, Borrower has conducted “all
appropriate inquiries” and has established that Borrower is a “bona fide
prospective purchaser,” as such terms are defined in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Sections
9601(35)(B) and (40), respectively, as the foregoing may be amended, restated,
modified or supplemented from time to time, and Borrower, to the best of its
knowledge, currently is able to assert and successfully maintain both the
limitation to liability set forth in 42 U.S.C. Section 9607(r)(1) and the
limitation to liability set forth in N.C.G.S. § 130A-310.7(a)(4), as either of
the foregoing may be amended, restated, modified or supplemented from time to
time.

 

4.           Environmental Covenants.

 

(a)          Borrower shall not engage in, cause or permit any Prohibited
Activities or Conditions other than Prohibited Activities or Conditions that are
the subject of an O&M Plan approved in writing by Lender so long as Borrower
remains in full compliance therewith.

 

(b)          Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Agreement) to prevent its employees, agents and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

 

(c)          Borrower shall not permit Guarantor to engage in, cause or permit
any Prohibited Activities or Conditions with respect to any property that is
adjacent to the Mortgaged Property that is owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate;

 

(d)          Lender shall have the right to require the establishment of,
monitor and review an O&M Plan with respect to Hazardous Materials on the
Mortgaged Property or any other property owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent
to the Mortgaged Property. If an O&M Plan has been established, Borrower and its
employees shall comply in a timely manner with, and shall use all commercially
reasonable efforts to cause all agents and contractors of Borrower and any other
persons present on the Mortgaged Property to comply with, the O&M Plan. All
costs of performance of Borrower’s obligations under any O&M Plan shall be paid
by Borrower, and Lender’s reasonable out-of-pocket costs incurred in connection
with the monitoring and review of the O&M Plan and Borrower’s performance shall
be paid by Borrower within ten (10) days of demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Indebtedness as provided in the Security Instrument.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 8
© 2014 Fannie Mae


 

 

(e)          Borrower shall comply with all Environmental Laws applicable to the
Mortgaged Property, including (1) all requirements for notification regarding
the presence of or any releases of Hazardous Materials, and (2) all requirements
governing the presence or removal of any above-ground or underground storage
tank located on the Mortgaged Property. Without limiting the generality of the
previous sentence, Borrower shall obtain and maintain all Environmental Permits
required by Environmental Laws, shall comply with all conditions of such
Environmental Permits and all such Environmental Permits shall be kept in full
force and effect.

 

(f)          Borrower shall not utilize, contact or permit contact with any
groundwater on, under or about the Mortgaged Property or any contaminated soils
beneath the Mortgaged Property, unless required or requested by NCDENR or
another regulatory authority for purposes of investigation, monitoring and/or
Remedial Work in connection with the Existing Contamination, in which case such
investigation, monitoring and/or Remedial Work shall be conducted in a safe and
proper manner and in compliance with all Environmental Laws and Environmental
Permits.

 

(g)          Borrower shall take all steps necessary to maintain its eligibility
for the bona fide prospective purchaser limitation on liability set forth in 42
U.S.C. Section 9607(r) and the bona fide purchaser limitation to liability set
forth in N.C.G.S. § 130A-310.7(a)(4), as either of the foregoing may be amended,
restated, modified or supplemented from time to time, including, without
limitation, taking reasonable steps to (i) stop any continuing release of
Hazardous Materials on or to the Mortgaged Property, (ii) prevent any threatened
future releases of Hazardous Materials on or to the Mortgaged Property and (iii)
prevent or limit human, environmental and natural resource exposure to any
Hazardous Materials releases on or to the Mortgaged Property.

 

(h)          Borrower shall implement all recommendations of any environmental
professionals as set forth in any Environmental Inspections prepared or issued
after the date of this Agreement by an environmental professional retained by or
on behalf of Borrower, any Borrower Affiliate, lender or any persons or entities
affiliated with any of the foregoing. At Lender’s request, Borrower shall retain
an environmental professional acceptable to Lender to assess any current, past
or threatened impacts to the Mortgaged Property arising from or related to the
Existing Contamination, and Borrower shall promptly and fully implement all
recommendations of said environmental professional.

 

(i)          Borrower shall observe and fully comply with all deed restrictions,
land use limitations and all other requirements and controls applicable to the
Mortgaged Property, including without limitation the requirements of the 2013
Brownfields Notice.

 

(j)          The Borrower shall, in January of every year of its ownership of
the Mortgaged Property, submit a notarized Land Use Restrictions Update, as
described in the 2013 Brownfields Notice, to NCDENR and to the chief public
health and environmental officials of Mecklenburg County, North Carolina,
certifying that, as of the first day of that January, the 2013 Brownfields
Notice remains recorded at the Mecklenburg County Register of Deeds office and
that the land use restrictions set forth in the 2013 Brownfields Notice are
being complied with, and containing all other information as required by the
2013 Brownfields Notice. Borrower shall provide a copy of any such notice to
Lender at the same time the notice is provided to NCDENR.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 9
© 2014 Fannie Mae


 

 

(k)          Borrower shall not use or permit the use of the Mortgaged Property
as an outdoor park or for sports of any kind, as a playground, for child care
centers or schools, for horse riding or other equestrian activities without the
prior written approval of NCDENR and prior written notification to Lender of
such approval.

 

(l)          Borrower shall provide NCDENR and any other federal, state or local
regulatory authority, agency, department or unit with jurisdiction over the
Mortgaged Property and any of their consultants or environmental professionals,
and any responsible party associated with the Existing Contamination and any of
their consultants or environmental professionals or any person or entity
conducting environmental assessment or remediation at the Mortgaged Property at
the direction of, or pursuant to a permit, order or agreement issued or entered
into by NCDENR, with access to the Mortgaged Property to conduct investigation,
monitoring and any Remedial Work associated with the Existing Contamination, and
shall comply with all directives, orders and recommendations of NCDENR or any
other regulatory authority, agency, department or unit with jurisdiction over
the Mortgaged Property related to the current, past or threatened presence or
release of Hazardous Materials on, about or to the Mortgaged Property.

 

(m)          Borrower shall ensure that the 2013 Brownfields Notice remains
attached to the deed for the relevant portion of the Mortgaged Property
including for any subsequent transfers or sales of that portion of the Mortgaged
Property, as required by the 2013 Brownfields Notice.

 

(n)          Borrower shall promptly notify Lender in writing upon the
occurrence of any of the following events:

 

(1)         Borrower’s discovery of any Prohibited Activity or Condition;

 

(2)         any plans or requirements to conduct any Remedial Work or pay any
amounts in connection with the Existing Contamination;

 

(3)         Borrower’s receipt of notice of any action, suit, claim, proceeding,
order, notice of violation or other communication from any property management
agents, Governmental Authority or other Person with regard to present or future
alleged Prohibited Activities or Conditions or any other environmental, health
or safety matters affecting the Mortgaged Property or any other property owned,
leased or otherwise controlled by Borrower, Guarantor, Key Principal or any
Borrower Affiliate that is adjacent to the Mortgaged Property; and

 

(4)         any representation or warranty in Section 3 of this Agreement was
untrue as of the date of this Agreement, or Borrower’s breach of any of its
obligations under this Section 4.

 

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note or any other Loan
Document.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 10
© 2014 Fannie Mae


 

 

5.           Inspections.

 

Lender shall have the right to cause to be undertaken and thereafter obtain any
Environmental Inspections in connection with any Foreclosure Event, or as a
condition of Lender’s consent to any Transfer, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Borrower shall pay within ten (10) days after written demand from Lender
the reasonable costs of any Environmental Inspections required by Lender in
accordance with this Section 5. Any such costs incurred by Lender (including the
fees and out-of-pocket costs of attorneys and technical consultants whether
incurred in connection with any judicial or administrative process or otherwise)
which Borrower fails to pay promptly after notice and request by Lender shall
become an additional part of the Indebtedness as provided in the Security
Instrument. The results of all Environmental Inspections made by Lender shall at
all times remain the property of Lender and Lender shall have no obligation to
disclose or otherwise make available to Borrower or any other party such results
or any other information obtained by Lender in connection with its Environmental
Inspections; provided, however, if Borrower reimbursed Lender for the cost of
such Environmental Inspections, upon request by Borrower, Lender shall provide a
copy of such Environmental Inspections to Borrower. Lender hereby reserves the
right, and Borrower hereby expressly authorizes Lender, to make available to any
party, including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by Lender or
Borrower with respect to the Mortgaged Property. Borrower consents to Lender
notifying any party (either as part of a notice of sale or otherwise) of the
results of any Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all actions,
suits, claims, proceedings, orders, damages or causes of action, arising out of,
connected with or incidental to conducting any such Environmental Inspections or
providing the results of the same or delivering the same to any person or
entity.

 

6.           Remedial Work.

 

If any Remedial Work is contemplated, planned or undertaken at or about the
Mortgaged Property or is (a) necessary to comply with or required by any
Environmental Law or order (that has not been stayed on appeal) of any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property under
any Environmental Law or order, or (b) required by Lender based on written
recommendation from an environmental professional, certified industrial
hygienist or person with similar qualifications with respect to Significant
Mold, or (c) is otherwise required by Lender as a consequence of any Prohibited
Activity or Condition or to prevent the occurrence of a Prohibited Activity or
Condition, Borrower shall, at its sole cost and expense and by the earlier of
(1) thirty (30) days after notice from Lender demanding such action, or (2) the
applicable deadline required by Environmental Law or order, begin performing the
Remedial Work, and thereafter diligently prosecute it to completion, and shall
in any event complete the work by the time required by applicable Environmental
Law or order or relevant Governmental Authority. If Borrower fails to begin on a
timely basis or diligently prosecute any required Remedial Work, Lender may, at
its option, cause the Remedial Work to be completed, in which case Borrower
shall reimburse Lender on demand for the cost of doing so (including any related
reasonable attorneys’ fees). Any reimbursement due from Borrower to Lender shall
be due and payable within ten (10) days of demand by Lender.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 11
© 2014 Fannie Mae


 

 

Borrower shall pay for any and all costs and expenses of any environmental
consultant referenced within or required by this Agreement and for any and all
environmental investigation, analysis, studies, testing, monitoring, reports, or
Remedial Work referenced within or required by this Agreement.

 

7.           Cooperation.

 

Borrower, at its sole cost and expense, shall cooperate with any inquiry by any
Governmental Authority and any determination of Lender that Prohibited
Activities or Conditions may exist (as provided in Section 5), and shall timely
comply with any governmental or judicial order which arises from any alleged
Prohibited Activity or Condition.

 

8.           Indemnification.

 

(a)          Except (1) in connection with any Prohibited Activity or Condition
caused directly by Lender or its agents or employees after it takes possession
as mortgagee-in-possession or otherwise, (2) as set forth in Section 8(g), or
(3) to the extent that any such items occur solely as a result of the gross
negligence or willful misconduct of Lender or its affiliates, employees or
representatives, as determined by a court of competent jurisdiction pursuant to
a final non-appealable court order, Borrower shall indemnify, hold harmless and
defend the Indemnitees for, from and against all actions, suits, claims,
proceedings, orders, damages, penalties and costs (whether initiated or sought
by Governmental Authorities or private parties), including any reasonable fees
and out-of-pocket expenses of attorneys and expert witnesses, investigatory fees
and remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:

 

(A)         any breach of any representation or warranty of Borrower in this
Agreement;

 

(B)         the Existing Contamination, including but not limited to any
Remedial Work required of Borrower and/or others on, about or under the
Mortgaged Property (including but not limited to the groundwater, soils or
indoor air on, under or about the Mortgaged Property) or any impact that the
Existing Contamination has on the Mortgaged Property or any current or future
use thereof;

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 12
© 2014 Fannie Mae


 

 

(C)         any and all costs and expenses of any environmental consultant
referenced within or required by this Agreement and for any and all
environmental investigation, analysis, studies, testing, monitoring, reports, or
Remedial Work referenced within or required by this Agreement, including without
limitation activities related to the Existing Contamination;

 

(D)         any requirements of NCDENR or any other regulatory authority,
agency, department or unit with respect to the Mortgaged Property or any portion
thereof (including without limitation with respect to the subsurface, soils,
groundwater or indoor air of the Mortgaged Property);

 

(E)         any failure by Borrower to perform any of its obligations under this
Agreement;

 

(F)         any Remedial Work;

 

(G)         the existence or alleged existence of any Prohibited Activity or
Condition, including any loss, cost or damage arising out of the existence of
any underground storage tank on the Mortgaged Property, whether known or unknown
to any Borrower;

 

(H)         the presence or alleged presence of Hazardous Materials on or under
(i) the Mortgaged Property or (ii) any other property if the Hazardous Materials
were derived from, or alleged to have derived from, the Mortgaged Property;

 

(I)         the actual or alleged violation of any Environmental Law at or about
the Mortgaged Property.

 

(b)          Borrower shall be fully and personally liable for its obligations
under this Agreement. To the extent permitted by law, Borrower’s liability shall
not be limited by the amount of the Indebtedness, the repayment of the
Indebtedness or otherwise (including as a result of any limitation on personal
liability set forth in the Loan Agreement or any other Loan Document).

 

(c)          Counsel selected by Borrower to defend Indemnitees shall be subject
to the approval of those Indemnitees, which approval shall not be unreasonably
withheld, conditioned or delayed. However, any Indemnitee may elect to defend
any action, suit, claim, proceeding, or order at Borrower’s expense if such
Indemnitee reasonably determines that there is a conflict between the interests
of Borrower and such Indemnitee, or if such Indemnitee reasonably determines
that such election is necessary to protect Indemnitee’s security under the
Security Instrument. Notwithstanding the foregoing, Lender may employ at its own
cost and expense its own legal counsel and consultants to prosecute, defend or
negotiate any action, suit, claim, proceeding, or order. Further, with the prior
written consent of Borrower (which shall not be unreasonably withheld, delayed
or conditioned), Lender may settle or compromise any action, suit, claim,
proceeding, or order. Borrower shall reimburse Lender within fifteen (15) days
of its receipt of written demand from Lender for all reasonable costs and
expenses incurred by Lender which are required to be reimbursed under the terms
of this provision, including all costs of settlements entered into in good
faith, and the reasonable fees and out-of-pocket expenses of attorneys and
consultants.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 13
© 2014 Fannie Mae


 

 

(d)          Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to any action, suit, claim, proceeding, or
order, settle or compromise such action, suit, claim, proceeding, or order if
the settlement may materially and adversely affect any Indemnitee, as determined
by Lender, or results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of the applicable Indemnitees (such release satisfactory in form
and substance to Lender).

 

(e)          Borrower’s obligation to indemnify the Indemnitees shall not be
limited or impaired by any of the following, or by any failure of Borrower or
any guarantor to receive notice of or consideration for any of the following:

 

(1)         the time for payment of the principal of or interest on the
Indebtedness may be extended or the Indebtedness may be renewed in whole or in
part;

 

(2)         the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(3)         the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)         the maturity of the Indebtedness may be accelerated as provided in
the Loan Documents;

 

(5)         any or all payments due under the Loan Agreement or any other Loan
Document may be reduced;

 

(6)         any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(7)         any amounts under the Loan Agreement or any other Loan Document may
be released;

 

(8)         any security for the Indebtedness may be modified, exchanged,
released, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Indebtedness;

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 14
© 2014 Fannie Mae


 

 

(9)         the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower;

 

(10)        any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine; and

 

(11)        any other terms of the Loan Documents may be modified as required by
Lender.

 

(f)          Borrower shall, at its own cost and expense, do all of the
following:

 

(1)         pay or satisfy any judgment or decree that may be entered against
any Indemnitee in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Agreement;

 

(2)         reimburse Indemnitees for any expenses paid or incurred in
connection with any matters against which Indemnitees are entitled to be
indemnified under this Agreement; and

 

(3)         reimburse Indemnitees for any and all expenses, including reasonable
fees and out-of-pocket expenses of attorneys and expert witnesses, paid or
incurred in connection with the enforcement by Indemnitees of their rights under
this Agreement, or in monitoring and participating in any legal or
administrative proceeding.

 

(g)          The provisions of this Agreement shall be in addition to any and
all other obligations and liabilities that Borrower may have under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Agreement without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. The obligation of Borrower
to indemnify the Indemnitees under this Agreement shall not be applicable to any
Prohibited Activities or Conditions or any other environmental contamination
that occurs after:

 

(1)         the date of any Foreclosure Event, or

 

(2)         if Borrower has a right under applicable law to physical possession
or control of the Mortgaged Property following the date of any Foreclosure
Event, the earlier of the date:

 

(A)         Lender takes physical possession and control of the Mortgaged
Property, or

 

(B)         Lender has the legal right to take physical possession and control
of the Mortgaged Property;

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 15
© 2014 Fannie Mae


 

 

provided, however, that in any such event, Borrower (i) must have relinquished
physical possession and control of the Mortgaged Property as of such date, and
(ii) shall have the burden of providing evidence to Lender’s satisfaction that
any Prohibited Activities or Conditions or any other environmental contamination
occurred after such date.

 

9.           Event of Default.

 

Borrower understands that a default of its obligations under this Agreement that
is not cured after the expiration of all applicable notice and cure periods, if
any, shall be an Event of Default under the Loan Agreement (as provided in
Article 14 thereof), and that in addition to any remedies specified in this
Agreement, Lender shall be entitled to exercise all of its rights and remedies
under the Loan Agreement and other Loan Documents, however, the obligations
hereunder shall not be secured by the Security Instrument.

 

10.          Subrogation.

 

Borrower shall at its sole cost and expense take any and all reasonable actions,
including institution of legal action against third-parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for any Prohibited Activities or Conditions or for the presence of
any Hazardous Materials at, in, on, under or near the Mortgaged Property or
otherwise obligated by law to bear the cost of any of the foregoing. Indemnitees
shall be and hereby are subrogated to all of Borrower’s rights now or hereafter
in such actions, suits, claims, or proceedings arising out of or relating to any
Prohibited Activity or Condition or any Hazardous Materials.

 

11.          Termination of Indemnification Obligations.

 

Except as provided in Section 11(a), Section 11(b), and Section 11(c), upon full
performance by Borrower of all of its obligations under the Loan Documents,
including payment in full by Borrower of all Indebtedness pursuant to the terms
of the Loan Documents, either at the Maturity Date or by voluntary prepayment,
Borrower shall have no obligation to indemnify the Indemnitees from and after
the date of the receipt by Lender of payment in full of all Indebtedness under
the Loan Documents (the “Repayment Date”). Notwithstanding the foregoing:

 

(a)          If the payment of all or any part of the Indebtedness by Borrower,
any Guarantor or any other Person should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then this Agreement and the indemnification obligations of Borrower under this
Agreement shall automatically be revived, reinstated and restored, and shall
exist as though such Voidable Transfer had never been made and the Lien of the
Security Instrument not been released.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 16
© 2014 Fannie Mae


 

 

(b)          The indemnification obligations of Borrower under this Agreement
shall survive payment in full of the Indebtedness with respect to any claims,
suits, orders, proceedings or actions existing as of the Repayment Date or which
subsequently come into existence prior to the date on which Lender repays or
restores, in whole or in part, any such Voidable Transfer as set forth in
Section 11(a).

 

(c)          The obligation of Borrower to indemnify the Indemnitees under this
Agreement, as limited by Section 8(g), shall survive the occurrence of any
Foreclosure Event, even if, as a result of the occurrence of such Foreclosure
Event, the Indebtedness is paid or satisfied in full.

 

12.          Entity Representations.

 

Borrower represents and warrants that:

 

(a)          Borrower has the full corporate, trust, limited liability company
or partnership power and authority, as applicable, to execute and deliver this
Agreement and to perform its obligations hereunder;

 

(b)          the execution, delivery and performance of this Agreement by
Borrower has been duly and validly authorized;

 

(c)          all requisite corporate, trust, limited liability company or
partnership action, as applicable has been taken by Borrower to make this
Agreement valid and binding upon Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable Insolvency
Laws or the exercise of discretion by any court; and

 

(d)          this Agreement constitutes a valid, legal and binding obligation of
Borrower, enforceable against it in accordance with the terms hereof, except as
such enforceability may be limited by applicable Insolvency Laws or the exercise
of discretion by any court.

 

13.          Waiver.

 

Borrower hereby waives and relinquishes:

 

(a)          any right or claim of right to cause a marshaling of Borrower’s
assets or to cause any Indemnitee to proceed against any other Person or any of
the security for the Indebtedness before proceeding under this Agreement against
Borrower;

 

(b)          all rights and remedies accorded by applicable law to indemnitors
or guarantors or sureties, except any rights of subrogation which Borrower may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any actions, suits, claims, proceedings, orders or defenses whatsoever which may
be asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including any actions, suits, claims, proceedings, or orders
that such subrogation rights were abrogated by any acts of any Indemnitee;

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 17
© 2014 Fannie Mae


 

 

(c)          the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by any
Indemnitee;

 

(d)          notice of acceptance hereof and of any action taken or omitted in
reliance hereon;

 

(e)          presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or demand
under this Agreement;

 

(f)          all homestead exemption rights against the obligations hereunder
and the benefits of any statutes of limitations or repose; and

 

(g)          any limitation on the amount or type of damages, compensation or
benefits payable by or for Borrower under workers’ compensation acts, disability
benefit acts or other employee benefit acts.

 

Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Indebtedness until the Indebtedness shall have been paid
in full. No delay by any Indemnitee in exercising any right, power or privilege
under this Agreement shall operate as a waiver of any such power, privilege or
right.

 

14.          Notices.

 

All notices, demands and other communications under or concerning this Agreement
shall be in writing and given in accordance with the provisions of Section 15.02
(Notice) of the Loan Agreement.

 

15.          Rights Cumulative.

 

The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which Indemnitee has under the Note, the Loan Agreement, the
Security Instrument or any other Loan Document or would otherwise have at law or
in equity.

 

16.          Entire Agreement.

 

This Agreement constitutes the entire agreement of Borrower for the benefit of
Lender and supersedes any prior agreements with respect to the subject matter
hereof.

 

17.          No Modification Without Writing.

 

This Agreement may not be terminated or modified in any way nor can any right of
Lender or any obligation of Borrower be waived or modified, except by a writing
signed by Lender and Borrower.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 18
© 2014 Fannie Mae


 

 

18.          Severability.

 

Each provision of this Agreement shall be interpreted so as to be effective and
valid under applicable law, but if any provision of this Agreement shall in any
respect be ineffective or invalid under such law, such ineffectiveness or
invalidity shall not affect the remainder of such provision or the remaining
provisions of this Agreement.

 

19.          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.

 

20.          Jurisdiction.

 

Any controversy arising under or in relation to this Agreement shall be
litigated exclusively in the Property Jurisdiction without regard to conflict of
laws principles. The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Agreement or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.

 

21.          Successors and Assigns.

 

Subject to the terms of the Loan Agreement, no Borrower may transfer or assign
any of its rights or obligations under this Agreement without the prior written
consent of Lender. Subject to the foregoing, this Agreement shall be continuing,
irrevocable and binding on each Borrower and its successors and assigns and
shall inure to the benefit of Lender and the other Indemnitees, and Lender’s
successors and assigns, including to any transferee pursuant to a Foreclosure
Event.

 

22.          Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Agreement, time is of the essence.

 

23.          Joint and Several (or Solidary) Liability.

 

If more than one Person executes this Agreement as Borrower, the obligations of
such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

24.          Construction.

 

(a)          The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 19
© 2014 Fannie Mae


 

 

(b)          Any reference in this Agreement to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Agreement or to a Section or Article of this Agreement.

 

(c)          Any reference in this Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

 

(d)          Use of the singular in this Agreement includes the plural and use
of the plural includes the singular.

 

(e)          As used in this Agreement, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only,
and not a limitation.

 

(f)          Whenever Borrower’s knowledge is implicated in this Agreement or
the phrase “to Borrower’s knowledge” is used in this Agreement, Borrower’s
knowledge or such phrase(s) shall be interpreted to mean to the best of
Borrower’s knowledge after reasonable and diligent inquiry and investigation.

 

(g)          Unless otherwise provided in this Agreement, if Lender’s
designation, determination, selection, estimate, action, approval or decision is
required, permitted or contemplated hereunder, such designation, determination,
selection, estimate, action, approval or decision shall be made or withheld in
Lender’s sole and absolute discretion.

 

(h)          All references in this Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

25.          WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN BY BORROWER AND LENDER, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

[Remainder of Page Intentionally Blank]

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page 20
© 2014 Fannie Mae


 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Agreement under seal
(where applicable) or has caused this Agreement to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Borrower intends that this Agreement shall be deemed to be
signed and delivered as a sealed instrument.

 

  BORROWER:       BR PARK & KINGSTON CHARLOTTE, LLC,   a Delaware limited
liability company         By: 23Hundred, LLC,     a Delaware limited liability
company,     its Sole Member             By: /s/ Jordan Ruddy (SEAL)     Name:
Jordan Ruddy     Title: Authorized Signatory

 

Environmental Indemnity Agreement
Fannie Mae
(Park & Kingston Apartments)Form 6085
08-14
Page S-1
© 2014 Fannie Mae


 

 

Exhibit A

TO

ENVIRONMENTAL INDEMNITY AGREEMENT

Description of the Land

 

All that certain lot, piece or parcel of land, with me buildings and
improvements thereon erected, situate, lying and being in the City of Charlotte.
County of Mecklenburg, State of North Carolina.

 

BEING ALL OF Lots 5, 6, a, 14, 15 and 16 of Block 2, Wilmore- Sec. 1 as shown on
map or plat thereof recorded in Map Book Page 96, Mecklenburg County Public
Registry; and

 

BEING ALL OF Lot 4, Block 2, Wilmore -Sec, 1. as shown on map or plat thereof
recorded in Map Book 332, Page 96, Mecklenburg County Public Registry;

 

SAVE AND EXCEPT that certain part of lot 4 conveyed by deed recorded in Book
16430, Page 597 and Book 13604, Page 845, Mecklenburg County Public Registry;
and

 

BEING ALL OF Map Book Lot 17, Block 2, Wilmore • Sec. 1, as shown on map or plat
thereof recorded in Map Book 332, Page 96, Mecklenburg County Public Registry;

 

Together with all the grantor's light title and interest in the vacated portion
of the 10 foot alley adjacent to the land described above.

 

The above described property is described on The Survey prepared by Thomas White
/ Cara Hunter of Carolina Surveyors, Inc as follows:

 

Commencing at a point, said point being the southernmost Intersection of the
rights-of-way of South Tryon Street and West Park Avenue, City of Charlotte,
Mecklenburg County, North Carolina: thence with a bearing of S 59"17'06" E and a
distance of 58.81' to a mark in concrete in the southwesterly right-of-way of
West Park Avenue, being the POINT OF BEGINNING; thence following the
southwesterly right-of -way of West Park Avenue with a bearing of S 59"25'3Ct E
and a distance of 140.00' to an existing nail in the southwesterly right-of -way
of West Park Avenue, said nail also being the common corner of the property of
Steven T Price recorded in deed book 15430, page 597; thence leaving the
right-of way of West Park Avenue and following the common line of the Price
property with a bearing of S 30"'34'30" W and a distance of 195.00 to an
existing rebar in the northerlymost margin of a 10' public alleyway recorded in
map book 332, page 96: thence with a bearing of S 30"33'13” W and a distance of
5.12’ to an existing rebar in the northwesterly margin of said 10’ alleyway;
thence with a bearing of N 59”26'41" W and a distance of 40.17' to an existing
rebar, said rebar being the northerlymost comer of the property of 1616 Center,
LLC recorded in deed book 29498, page 223; thence following the common line of
the 1616 Center, LLC property with a bearing of S 30”37'52" W and a distance of
5.13' to an existing rebar: thence continuing with the common line of 1616
Center, LLC with a bearing of S 30”38'58” W and a distance of 195.19' to an
existing rebar in the northeasterly margin of the right-of-way of West Kingston
Avenue; thence following the margin of the right-of-way of West Kingston Avenue
with a bearing of N 59”21'02” W and a distance of 199.87' to an existing rebar,
said rebar also being the common comer of the property of William H. & Ruth
Goforth recorded in deed book 3215, page thence following the common line of the
Goforth property with a bearing of N 30"38'58” E and a distance of 195.19' to an
existing rebar; thence v.1th a bearing of N 48”27'18” E and a distance of 5.26'
to an existing rebar, said rebar also being the easternmost comer of the
property of Alan B. Griffin recorded in deed book 11146, page 985; thence with a
bearing of S 59”23'16" E and a distance of 87.17' to an existing rebar; thence
with a bearing of N 30”36'44" E and a distance of 5.00' to an existing rebar;
thence with a bearing of N 23”42'07" W and a distance of 152.68' to an existing
rebar in the southeasterly margin of the right-of-way of South Tryon Street;
thence following the margin of the right-of-way of South Tryon Street with a
bearing of N 66"35'18" E and a distance of 60.28' to a point; thence leaving the
right-of-way of South Tryon Street with a bearing of S 23'38'16” E and a
distance of 123.63' to an existing rebar; thence with a bearing of N 30"20'45" E
and a distance of 129.39' to an existing mark in concrete; being the POINT OF
BEGINNING

 

Schedule A to UCC Financing Statement

Fannie Mae

(Park & Kingston Apartments)Form 6421

01-11

Page 1

© 2011 Fannie Mae


